Name: 2012/143/EU: Council Decision of 14Ã February 2012 on the position of the European Union in relation to the draft Regulation of the United Nations Economic Commission for Europe on pedestrian safety and to the draft Regulation of the United Nations Economic Commission for Europe on Light Emitting Diode (LED) light sources
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy;  land transport;  United Nations
 Date Published: 2012-03-09

 9.3.2012 EN Official Journal of the European Union L 71/3 COUNCIL DECISION of 14 February 2012 on the position of the European Union in relation to the draft Regulation of the United Nations Economic Commission for Europe on pedestrian safety and to the draft Regulation of the United Nations Economic Commission for Europe on Light Emitting Diode (LED) light sources (2012/143/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (1), and in particular the second indent of Article 4(2) thereof, Having regard to the proposal from the European Commission, Having regard to the assent of the European Parliament (2), Whereas: (1) The standardised requirements of the draft Regulation of the United Nations Economic Commission for Europe (UNECE) on uniform provisions concerning the approval of motor vehicles with regard to their pedestrian safety performance (3) and the draft UNECE Regulation on uniform provisions concerning the approval of Light Emitting Diode (LED) light sources for use in approved signalling lamp units on power-driven vehicles and their trailers (4) are intended to remove technical barriers to the trade in motor vehicles between the Contracting Parties to the Revised 1958 Agreement and to ensure that such vehicles offer a high level of safety and protection. (2) It is appropriate to define the position of the European Union with regard to those draft Regulations and consequently to provide for the Union, represented by the Commission, to vote in favour of them. (3) The draft Regulations on pedestrian safety and on Light Emitting Diode (LED) light sources should be incorporated into the EU type-approval system for motor vehicles, HAS ADOPTED THIS DECISION: Article 1 The draft UNECE Regulation on uniform provisions concerning the approval of motor vehicles with regard to their pedestrian safety performance, as contained in document ECE TRANS/WP.29/2010/127, is hereby approved. Article 2 The draft UNECE Regulation on uniform provisions concerning the approval of Light Emitting Diode (LED) light sources for use in approved signalling lamp units on power-driven vehicles and their trailers, as contained in document ECE TRANS/WP.29/2010/44 together with its corrigenda, is hereby approved. Article 3 The Union, represented by the Commission, shall vote in favour of the draft UNECE Regulations referred to in Articles 1 and 2 at a forthcoming meeting of the Administrative Committee of the UNECE World Forum for Harmonisation of Vehicles Regulations. Article 4 In accordance with Articles 35 and 36 of Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (5), the equivalence of the requirements of the draft UNECE Regulation on uniform provisions concerning the approval of motor vehicles with regard to their pedestrian safety performance and those set out in Annex I, paragraphs 3.1, 3.3, 3.4 and 3.5, to Regulation (EC) No 78/2009 of the European Parliament and of the Council of 14 January 2009 on the type-approval of motor vehicles with regard to the protection of pedestrians and other vulnerable road users (6), shall be recognised. Article 5 The draft UNECE Regulations referred to in Articles 1 and 2 shall become part of the EU type-approval system for motor vehicles. Article 6 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 14 February 2012. For the Council The President M. LIDEGAARD (1) OJ L 346, 17.12.1997, p. 78. (2) Consent of 19 January 2012 (not yet published in the Official Journal). (3) UNECE Document ECE TRANS/WP.29/2010/127. (4) UNECE Document ECE TRANS/WP.29/2010/44. (5) OJ L 263, 9.10.2007, p. 1. (6) OJ L 35, 4.2.2009, p. 1.